Citation Nr: 0922897	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-34  882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability since May 18, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
October 1977, and from December 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the Veteran's claim for a 
rating in excess of 20 percent for a low back disability 
(chronic low back strain with herniated disc).  

In August 2008, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  Throughout the relevant appeals period, the Veteran's low 
back disability has been manifested by severe limitation of 
motion of the lumbar spine.

2.  Throughout the relevant appeals period, the Veteran's low 
back disability has been productive of no more than severe 
intervertebral disc syndrome (IDS), characterized by 
recurrent attacks with intermittent relief.

3.  Throughout the relevant appeals period, the Veteran has 
not demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.

4.  Throughout the relevant appeals period, the Veteran's low 
back disability has not been manifested by incapacitating 
episodes of intervertebral disc disease requiring bed rest 
prescribed by a physician.

5.  Throughout the relevant appeals period, the Veteran's low 
back disability has not been productive of bowel or bladder 
impairment.  

6.  Throughout the relevant appeals period, the Veteran's low 
back disability has been productive of neurologic impairment 
of the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

7.  Throughout the relevant appeals period, the Veteran's low 
back disability has been productive of neurologic impairment 
of the left lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since May 18, 2000, the criteria for a rating of 40 
percent, but no higher, for the orthopedic manifestations of 
a low back disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5237, 5242, 5243 (2008).  

2.  Since September 23, 2002, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; DC 8520 (2008).

3.  Since September 23, 2002, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2008).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

A claim for an increased rating for a low back disability 
requires, at a minimum, that VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2002, subsequent to the initial RO decision that is 
the subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence. 

The Board acknowledges that the January 2002 VCAA letter did 
not meet the requirements of Vazquez-Flores and was not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

Following the Board's August 2008 remand, the RO sent the 
Veteran a letter in September 2008 that fully complied with 
the above requirements enumerated in Vazquez-Flores.  The 
Board acknowledges that this VCAA notice pertaining to 
Vazquez was provided to the Veteran after the initial 
unfavorable RO decision.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) 
have clarified that the VA can provide additional necessary 
notice subsequent to the initial adjudication, and then go 
back and readjudicate the claim, such that the essential 
fairness of the adjudication, as a whole, is unaffected 
because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (noting that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Here, after the September 2008 notice letter was 
provided to the Veteran, the claim was readjudicated in a 
March 2009 supplemental statement of the case.  It therefore 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted 
here.  Furthermore, to the extent it could be argued that 
there was a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
her increased rating claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder her service and post-service treatment records 
and other pertinent evidence.  Significantly, the Veteran and 
her representative have not identified any additional 
evidence related to her service-connected low back 
disability.  VA is only required to make reasonable efforts 
to obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2008).  
The Board therefore finds that VA has made every reasonable 
effort to obtain all records relevant to the Veteran's claim.  

The Veteran has also been afforded multiple VA examinations 
to evaluate the nature, extent and severity of her low back 
disability.  The Veteran has not specifically contended that 
the manifestations of her low disability have worsened since 
the time of her most recent examination in December 2008, and 
thus a remand is not required solely due to the passage of 
time since that examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as severe by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision as 
to an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran, who has been service connected for a low back 
disability since July 24, 1998, filed her claim for an 
increased rating on May 18, 2000.  During the pendency of her 
appeal, the regulations for rating disabilities of the spine 
were twice revised, effective September 23, 2002; and 
effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 
2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the Veteran's disability for periods preceding the 
effective date of the regulatory change, but must apply both 
criteria to the period after the effective date of the 
regulatory change and determine which is more favorable to 
the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the Veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has evaluated the Veteran's low back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Throughout the pendency of her appeal, the Veteran has been 
assigned a 20 percent evaluation for her low back disability 
pursuant to DC 5293, which is the old rating code pertaining 
to IDS.  38 C.F.R. § 4.71a, DC 5293.  Under the revised 
diagnostic criteria, which went into effect in September 
2003, the Veteran's chronic low back strain with herniated 
disk is rated under DC 5243.  As noted above, that revised 
code for IDS permits evaluation under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DC 5243 (2008).  Other applicable 
diagnostic codes include DC 5292, which pertains to 
limitation of motion of the lumbar spine, and DC 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5292, 5295.  Additionally, the Board will consider DC 5237, 
the revised code for lumbosacral strain and DC 5242, which 
pertains to degenerative arthritis of the spine, which are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5242, 5243, 
5292 (2008).  

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  38 C.F.R. §  4.71a, DC 5242.  Diagnostic Code 
5003 allows for the assignment of a 20 percent rating only 
where there is X-ray evidence of arthritis of two or more 
major joints or two or more minor joint groups.  The lumbar 
spine may only be rated as one major joint.  Regardless, the 
Veteran is already in receipt of a compensable rating based 
on limitation of motion, and thus neither DC 5003 nor 5242 
may serve as a basis for an increased rating in this case. 38 
C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown that the Veteran has ever 
exhibited complete bony fixation of the spine (DC 5286) or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable during this period.  Additionally, radiographic 
evidence of vertebral fracture has not been identified.  To 
the contrary, the report of a February 2002 Magnetic 
Resonance Imaging (MRI) examination of the Veteran's lumbar 
spine expressly indicated that there were no residuals of 
compression fractures, and no vertebral fractures were 
disclosed on separate MRI examinations conducted in April 
2001, July 2003, April 2004, July 2006, and September 2007.  
Therefore the diagnostic criteria pertaining to residuals of 
a fracture of the vertebra are not applicable because 
demonstrable deformity of a vertebral body has not been shown 
(DC 5285).

The Board now turns to the pertinent evidence of record.  On 
VA examination in July 2000, the Veteran reported that her 
lumbar spinal disc condition had been diagnosed on a May 1998 
MRI examination.  Nevertheless, she emphasized that her 
chronic low back pain had developed many years earlier as a 
result of a 1984 in-service motor vehicle accident.  She 
described her low back pain as radiating down to her lower 
left extremity, with accompanying stiffness and fatigability.  
The Veteran stated that she took Percocet three times daily 
to treat her low back symptoms, but continued to experience 
flare-ups of lower back pain that were triggered by walking 
and standing for prolonged periods, as well as by bending, 
pushing and pulling.  In this regard, the Veteran reported 
that she had previously worked in construction, but that the 
excessive bending and pushing of that job had aggravated her 
back pain.  She indicated that she had not worked since July 
1997.  She denied any history of surgical intervention.  Nor 
did she report any use of crutches, braces, canes, or other 
orthotic devices for her low back symptoms.

Clinical examination revealed mild to moderate paravertebral 
muscle spasm in the L4-L5vertebral area, bilaterally, as well 
as localized tenderness on the left side of that region.  The 
Veteran's posture was assessed as normal and there were no 
findings of ankylosis.  On range of motion testing, she 
demonstrated forward flexion to 65 degrees, extension to 28 
degrees, right lateral flexion to 22 degrees, left lateral 
flexion to 25 degrees, right lateral rotation to 30 degrees, 
and left lateral rotation to 26 degrees.  All ranges of 
motion were limited by pain.  Moreover, the VA examiner 
expressly noted there was additional limitation of motion due 
to pain, fatigue and weakness whenever the Veteran 
experienced a muscle spasm of the lumbar spine.  
Additionally, a detailed sensory, reflex, motor examination 
was negative for any neurological abnormalities.  

Based on the Veteran's statements, the results of the 
clinical examination, and a review of the claims folder, the 
VA examiner diagnosed her with lower back strain with 
discogenic disease of the lumbar spine and accompanying 
muscle spasm.  She subsequently underwent an MRI examination 
in April 2001 that revealed only mild disc degenerative 
changes and no herniation.  

An electromyogram (EMG) and nerve conduction study conducted 
in August 2001 were negative for any clinical findings of 
lumbar radiculopathy, but did show evidence of a mixed 
sensorimotor peripheral neuropathy affecting the lower 
extremities, bilaterally.  This finding was based on the 
Veteran's "unobtainable sensory responses in the lower 
extremities and borderline peak sensory ulnar latency," as 
well as "motor responses in the lower extremities [that] 
were in the low normal range."  

The Veteran was afforded a second VA spine examination in 
February 2002 in which she reported an earlier date of onset 
of her lumbar spine problems.  Specifically, she asserted 
that she had injured her low back during basic training in 
1974 and been kept on limited duty throughout the majority of 
her time on active duty and in the Army National Guard.  She 
added that her lower back symptoms were exacerbated by a 
motor vehicle accident that took place in early 1984, shortly 
before her discharge from active duty.  The Veteran indicated 
that she had last worked in 1997 and was currently seeking 
SSA disability benefits.  

In terms of her current symptoms, the Veteran complained of 
chronic low back pain accompanied by radiculopathy - 
specifically, pain and numbness - in her lower extremities, 
bilaterally.  She stated that, two years earlier, she had had 
steroid injections in her lower spine, which had not 
alleviated her symptoms.  The Veteran maintained that she 
took Lortab four times per day to treat her low back pain and 
also relied on muscle relaxants, hot showers, liniments, and 
a bed board to relieve her symptoms.  Additionally, she 
indicated that she occasionally wore a back brace but did not 
use a cane.  Nor did she report any prior history of back 
surgery.

On physical examination, the Veteran's gait and the curvature 
of her spine were both assessed as normal.  Her deep tendon 
reflexes were found to be depressed but equal bilaterally.  
She manifested some tenderness in the dorsal and lumbar spine 
regions, as well as in the paravertebral muscles along the 
right side of her thoracic and lumbar spine segments.  No 
muscle spasm was noted.  Nor was ankylosis shown.  Range of 
motion testing revealed only 34 degrees of forward flexion, 
10 degrees extension, 15 degrees lateral bending, 
bilaterally, and 25 degrees rotation in each direction.  
There was no indication that the Veteran's demonstrated 
ranges of motion were limited by pain.  Additionally, while 
she claimed some weakness on repetitive motion, the examiner 
noted that the clinical findings did "not indicate that she 
[gave] good effort in measuring strength." 

The examination included MRI findings, which showed minimal 
narrowing of the intervertebral disc space between the L5-S1 
vertebral bodies, as well as mild hypertrophic spurring; 
however, no compression fractures were observed.  Based on 
the overall clinical findings, the VA examiner concluded that 
the Veteran met the diagnostic criteria for degenerative 
joint disease of the lumbosacral spine with chronic low back 
pain.

In an SSA decision dated in September 2002, the Veteran was 
afforded disability benefits, effective September 19, 1997.  
Significantly, while the Veteran's SSA records reflected 
ongoing treatment for both upper and lower back symptoms, her 
lumbar spine problems were not listed among the disabilities 
that prevented her from obtaining gainful employment.  
Instead, the SSA adjudicator determined that the Veteran was 
entitled to disability due to degenerative changes of the 
cervical spine, hepatitis C, depression, and posttraumatic 
stress syndrome.  

In April 2003, the Veteran was treated for complaints of a 
"sharp" low back pain, which radiated down to her knees, 
bilaterally.  She rated her low back pain as an "8" on a 
scale of 1 to 10, and maintained that her symptoms worsened 
whenever she walked a distance greater than two blocks.  She 
stated that her low back pain kept her awake at night, but 
denied any bowel or bladder abnormalities.  She further 
stated that she had never used a Transcutaneous Electrical 
Nerve Stimulation (TENS) unit or other therapeutic device to 
treat her symptoms.  On range of motion testing, the Veteran 
demonstrated forward flexion to 40 degrees and extension to 
10 degrees.  She reported increased pain on palpation in 
multiple regions of her lower back; however no findings were 
made as to whether her ranges of lumbar motion were 
additionally limited by pain, fatigue, lack of endurance, 
incoordination, or weakness.  Her reflexes were within normal 
limits.  Straight leg raising was negative, bilaterally, and 
she exhibited full strength in both lower extremities.  

In June 2003, the Veteran sought VA treatment for three weeks 
of "sharp, shooting" low back pain with radiculopathy in 
her lower right extremity.  She complained that her worsening 
low back pain was limiting her ability to walk and sleep.  On 
physical examination, the Veteran reported difficulty with 
heel- and toe-standing, as well as with toe-tapping.  She was 
found to exhibit increased pain with minimal movement of the 
lower extremities.  However, the examiner noted that she 
seemed to be exaggerating her range of motion limitations.  
As on previous examination, straight leg raising was 
negative.  Neurological testing revealed a diminished, 1+ 
reflex in the left Achilles, but was otherwise negative for 
any abnormalities.

In April 2004, the Veteran underwent a follow-up MRI 
examination, which showed that her lumbar spine had remained 
relatively stable since her last MRI, with only mild 
degenerative changes.  Specifically, those changes included 
straightening of lumbar lordosis and mild disk space 
narrowing at the L3-L4 vertebral region with evidence of disc 
degeneration and endplates.  However, vertebral body heights 
were shown to be well-maintained, and the conus was normal in 
appearance.  There was no significant disc disease or 
stenosis at the L1-L2 vertebrae.  Nor was there any 
significant central or neural foraminal stenosis at the L3-
L4.  At the L4-L5, there was a small focal right neural 
foraminal disc protrusion with mild right foraminal stenosis, 
as well focal annulus fissuring in the left posterolateral 
aspect of that vertebral body.

In November 2005, the Veteran was afforded an additional VA 
spine examination in which she reported a history of 
persistent low back pain dating back to the 1980s.  She 
stated that, despite her medication regimen, her low back 
symptoms were continuing to worsen.  She maintained that, in 
addition to pain, her symptoms now included mild fatigue and 
weakness and moderate decreased motion and stiffness.  She 
rated her pain as "severe" and indicated that it prevented 
her from walking more than a quarter of a mile.  
Additionally, the Veteran stated that she now required a cane 
and a brace to ambulate.  She continued to deny any bowel or 
bladder abnormalities associated with her low back disorder.  
Nor did she report any flare-ups of back pain.  

Physical examination revealed a stooped posture and mild 
lumbar lordosis, but no kyphosis, gibbus, reverse lordosis, 
or ankylosis.  Nor were any motor, reflex, or sensory 
deficiencies shown.  On range of motion testing, the Veteran 
exhibited forward flexion to 44 degrees, extension to 22 
degrees, right lateral flexion to 28 degrees, left lateral 
flexion to 24 degrees, left lateral rotation to 28 degrees, 
and right lateral rotation to 22 degrees, with pain on the 
ends of motion.  No additional limitation of motion was shown 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  However, the Veteran's low back pain was noted to 
have a "severe" effect on her ability to exercise.

The record thereafter shows that in February 2006, the 
Veteran was involved in a motor vehicle accident.  In a VA 
treatment record dated the following June, she complained of 
worsening back and neck pain as a result of that collision.  
The Veteran specified that her chronic low back pain now 
radiated down her left leg and induced a sensation of 
weakness in that extremity.  She complained that muscle 
relaxants were no longer effective for her low back pain, 
adding that she had tried different medications in the past, 
but had not experienced much benefit.  The Veteran continued 
to attribute her poor sleeping habits to her low back 
disability.  Clinical examination revealed a positive 
straight leg raising, which was more pronounced on the right 
than on the left.  Additionally, the Veteran displayed 
weakness in her lower extremities that appeared to be related 
to effort.  No range of motion testing was conducted.  A new 
MRI scan, completed in July 2006, showed no significant 
changes relative to the one performed in April 2004. 

In a VA treatment record dated in September 2007, the Veteran 
complained of worsening low back pain, which she rated as a 9 
on a scale of 1 to 10.  She stated that she was now suffered 
from "constant, aching" pain that radiated to both lower 
extremities.  The Veteran added that cold weather exacerbated 
her low back symptoms and that those symptoms prevented her 
from sleeping more than 2 or 3 hours each night.  On physical 
examination, the Veteran's ranges of motion were found to be 
within normal limits, but accompanied by pain.  She displayed 
slight tenderness in the paraspinal muscles of the lumbar 
area.  No scoliosis or other spine conditions were detected.  
Neurological examination revealed some sensory deficits in 
the L4 distribution of the lower extremities, as well as mild 
dorsiflexion weakness on the right side, relative to the 
left.  The remainder of the physical examination was normal.  
Additionally, it was noted that recent MRI findings showed 
mild to moderate degenerative changes of lumbar spine without 
significant interval change, as well as mild disc bulging at 
the L3-L4 and L4-L5 vertebral bodies without significant 
stenosis.  There was no evidence of new disc disease.

In October 2007, the Veteran underwent a follow-up EMG and 
nerve conduction study, which showed no definitive signs of 
lumbar radiculopathy or peripheral neuropathy.  It was 
expressly noted that the latencies, amplitudes and velocities 
of Veteran's bilateral motor tibia, bilateral sural nerves, 
and right radial sensory nerve were all within normal limits.

Pursuant to the Board's August 2008 remand, the Veteran was 
afforded an additional VA spine examination in December 2008.  
In the course of that examination, she reported that she had 
last worked in the mid-1990s and was currently receiving SSA 
disability benefits for her back and other problems.  The 
Veteran described her current low back pain as "sharp" and 
"constant" in nature.  While noting that her pain was 
generally an "8 out of 10," she emphasized that it worsened 
with bending, lifting, carrying, sitting in one position for 
more than 30 minutes, reclining, and walking for more than a 
quarter of a mile.  Additionally, the Veteran complained of 
frequent, sharp radicular pain into her lower extremities, 
bilaterally, as well periodic numbness and tingling in her 
legs and feet.  She continued to deny any bowel or bladder 
problems associated with her low back disability.  The 
Veteran reported a prior history of epidural injections, 
which had not alleviated her low back pain.  She indicated 
that she currently used orthotic inserts to ambulate and was 
able to walk a quarter mile.  

On physical examination, the Veteran displayed a slight right 
antalgic gait.  Neurological examination revealed mild 
reflex, motor, and sensory impairment in the lower 
extremities, bilaterally.  Lasegue's sign was positive, 
bilaterally.  There were no findings of muscle atrophy.  On 
range of motion testing, the Veteran demonstrated forward 
flexion to 45 degrees, extension to 13 degrees, left lateral 
flexion to 21 degrees; right lateral flexion to 17 degrees; 
left lateral rotation to 15 degrees, right lateral rotation 
to 15 degrees.  All ranges of motion were limited by pain.  
Additionally, on repetitive motion, there was evidence of 
additional pain, but no clinical findings of weakened 
movement, excess fatigability, or incoordination.

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 40 
percent was warranted for severe limitation of lumbar motion. 
38 C.F.R. § 4.71a, DC 5292.  As noted above, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

Based upon the ranges of motion noted above, the Board 
concludes that the Veteran's limitation of motion during the 
relevant appeals period has most accurately fallen within the 
severe range.  In this regard, the Board recognizes that on 
July 2000 VA examination, the Veteran demonstrated forward 
flexion, extension, and left and right lateral bending that 
were approximately 2/3 the normal ranges of motion.  
Significantly, however, all of her lumbar ranges of motion 
were affected by pain, and she additionally reported that her 
low back pain was accompanied by fatigability and stiffness.  
Also, the Veteran reported at that time that her low back 
symptoms had persisted despite a medication regimen that 
included three daily doses of Percocet, and she later 
complained that her pain was not alleviated by epidural 
injections.  The Veteran further stated that her low back 
pain was exacerbated by walking and standing for prolonged 
periods, as well as by bending, pushing, and pulling.  Thus, 
under the old qualitative criteria for evaluating limitation 
of motion of the lumbar spine and taking into account the 
DeLuca provisions for pain on use, the Veteran's low back 
disability has been analogous to severe limitation of motion 
and thus warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5292 (2002).  Moreover, the Veteran's subsequent VA 
examinations and treatment records throughout the relevant 
appeals period indicate that her ranges of motion have 
generally fallen between 1/3 and 2/3 of what is considered 
normal for VA compensation purposes, with pain on ends of 
motion and additional pain weakened movement, excess 
fatigability, and incoordination on repetitive use.  Those 
findings are consistent with a 40 percent rating.

Because that represents the maximum rating under former DCs 
5292 and 5295, a higher rating under those former regulations 
is not available.  Further, given the range of motion 
findings and the Veteran's disc pathology, the preponderance 
of the evidence is against entitlement to a 60 percent rating 
under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002.  The Board recognizes 
that, at her July 2000 VA examination, the Veteran was 
diagnosed with low back strain with discogenic disease of the 
lumbar spine and accompanying muscle spasm.  However, an MRI 
examination dated in April 2001 revealed only mild disc 
degenerative changes and no herniation, and subsequent 
clinical findings have shown only mild additional 
degenerative changes that do not rise to the level of 
pronounced intervertebral disc syndrome.  Thus, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 40 percent under the old version of DC 5293.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability also meets the requirements for a 40 percent 
rating, but no higher.  According to the new regulations in 
effect since September 2003, her ranges of motion, even 
considering the DeLuca provisions, have at most fallen within 
the requirements for a 40 percent rating: forward flexion of 
the thoracolumbar spine to 30 degrees or less.  38 C.F.R. §§ 
4.40, 4.45, 4.71a, DC 5237.  There has been no evidence 
showing that the Veteran's low back disability has been 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, under the new schedular criteria 
of DC 5237, a rating of 40 percent, but no higher, is 
warranted.

The Board next turns to the revised criteria for IDS.  As 
noted above, after September 23, 2002, and prior to September 
26, 2003, IDS could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation. 38 C.F.R. § 4.71a, 
DC 5243 (2003 and 2004).  Under this code, a 40 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least four weeks but 
less than six during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Throughout the relevant appeals period, the Veteran has not 
reported any occasions on which she has been bedridden as a 
result of her low back disability.  Nor is there any evidence 
that she has been prescribed bed rest by a physician for at 
least six weeks during any one-year period of the rating 
period under consideration.  As such, there is no basis for a 
rating higher than 40 percent.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, '[c]hronic 
orthopedic and neurological manifestations "means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

There is no evidence of record during the relevant appeals 
period that demonstrates incapacitating episodes as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002, to 
September 26, 2003, and from September 26, 2003, to the 
present, respectively).  Therefore, it is necessary to 
determine whether the Veteran may be entitled to a higher 
rating if chronic orthopedic and neurological manifestations 
are evaluated separately and combined with all other 
disabilities.

With respect to the orthopedic manifestations, the Veteran's 
VA examinations and VA treatment records have demonstrated 
limitation of motion that, at most, falls into the category 
of forward flexion to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  As such, the 
Veteran's ranges of motion would warrant a rating of no more 
than 40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, have not been demonstrated.  38 C.F.R. § 4.71a, 
DC 5237 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  

As summarized above, throughout the relevant appeals period, 
the Veteran's low back disability has been manifested by 
subjective complaints of radicular pain into the lower 
extremities, bilaterally, with periodic numbness and 
tingling.  Additionally, the record reflects objective 
evidence of neurological abnormalities, including an August 
2001 EMG and nerve conduction study evidencing mixed 
sensorimotor peripheral neuropathy in the lower extremities, 
bilaterally; a June 2001 clinical finding of a diminished 
left Achilles reflex; a February 2002 VA examination 
revealing depressed deep tendon reflexes; a September 2007 
finding of sensory deficits in the L4 distribution of the 
lower extremities; and June 2006 and December 2008 showings 
of positive straight leg raisings and Lasegue's signs, 
bilaterally.  On the other hand, the Board recognizes that on 
VA examination in July 2000, the Veteran did not exhibit any 
sensory, reflex, or motor deficiencies, and that an October 
2007 EMG and nerve conduction study was negative for any 
signs of lumbar radiculopathy or peripheral neuropathy.  
However, in considering the subjective and objective 
neurological findings in toto, the Board concludes that 
weight of that evidence is in such balance as to require 
resolution of doubt in the Veteran's favor. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  As such, the Board finds that 
those subjective and objective neurological findings support 
a conclusion that the Veteran had radiculopathy affecting her 
lower extremities, bilaterally.  

Significantly, however, there have been no clinical findings 
of muscle atrophy or muscle strength deficiency in the lower 
extremities, bilaterally.  Nor has any VA treating provider 
or examiner characterized the Veteran's neurological 
abnormalities as moderate, moderately severe, or severe in 
nature.  The Board therefore finds that the Veteran's 
radicular symptoms, bilaterally, are primarily sensory in 
nature and compatible with incomplete paralysis of the 
sciatic nerve that is mild in degree.  Accordingly, the Board 
finds that the Veteran is entitled to  separate 10 percent 
ratings, but no higher, for the neurological manifestations 
of her low back disability in her lower extremities under DC 
8520.  The Board finds no competent clinical evidence of 
organic changes, such as muscle atrophy, which would warrant 
a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.

The Board has considered whether a higher rating might be 
warranted for any period of time since May 18, 2000, when the 
Veteran filed her claim for an increased rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  For the reasons 
discussed above, the weight of the credible evidence 
demonstrates that, throughout the relevant time period, the 
Veteran has been entitled to a disability rating of 40 
percent, but no higher, under the applicable spinal rating 
criteria.  Additionally, the Board finds that the weight of 
the credible evidence demonstrates that the Veteran is 
entitled to separate 10 percent ratings, but no higher, for 
the neurological manifestations of her low back disability in 
her lower extremities, bilaterally.  38 U.S.C.A. § 5107(b) 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the low back disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
Veteran has not worked since 1997 and that she is currently 
receiving SSA disability compensation.  Additionally, the 
Board recognizes that the Veteran's SSA and VA medical 
records reflect ongoing treatment for lumbar spine problems.  
However, as noted above, the September 2002 SSA adjudicator 
did not list those problems among the disabilities that 
prevented the Veteran from obtaining gainful employment.  Nor 
is there any other competent clinical evidence indicating 
that the Veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in schedular ratings), been productive of frequent, or 
indeed, any periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 40 percent, but no 
higher, for the orthopedic manifestations of a low back 
disability is granted, effective May 18, 2000.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted, effective September 23, 2002.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted, effective September 23, 2002.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


